Citation Nr: 0940284	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-19 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to restoration of a 100 percent rating for 
post-operative residuals of prostate cancer effective August 
1, 2006.

2.  Entitlement to an increased rating for post-operative 
residuals of prostate cancer, currently evaluated as 40 
percent disabling.

3.  Entitlement to an effective date earlier than January 1, 
2005, for discontinuance of withholding of military 
retirement pay from VA disability benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The Veteran served on active duty from April 1961 to December 
1988.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2006 rating decision by the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Pittsburgh, 
Pennsylvania, that reduced the Veteran's evaluation for 
postoperative residuals of prostate cancer from 100 to 40 
percent, effective August 1, 2006.  He perfected separate 
appeals of that determination, and the effective date VA 
ceased withholding his VA disability pay.  The Board has 
styled the issue as it appears on the cover sheet above.

In his substantive appeals (VA Form 9) the appellant stated 
that he did not desire a Board hearing at the Board's Central 
Offices in Washington, DC, but noted in his written 
submission that he would appreciate the opportunity to 
discuss his case with a Veterans Law Judge via telephone or 
e-mail.  The Board acknowledges this request, however, the 
only means such a request might be accommodated is by a video 
conference.  Notably, Board video conference hearings are not 
conducted between the Board and locations outside the United 
States save for hearings from the regional office in Manila, 
Republic of Philippines.

A March 2003 rating decision by the RO in Washington, DC, 
granted service connection for the post-operative residuals 
of prostate cancer and assigned an initial evaluation of 100 
percent, effective December 2002, and the Veteran appealed 
the assigned effective date.  The Pittsburgh, Pennsylvania, 
RO issued a statement of the case in May 2004.  There is no 
indication the Veteran did not receive the May 2004 statement 
of the case on the assigned effective date for grant of 
service of connection or record the U.S. postal service 
returned it to VA as undeliverable.  Neither is there any 
record of the Veteran having submitted a substantive appeal 
in response to that particular statement of the case.  Thus, 
that issue is not before the Board and will not be discussed 
in the decision below.  See 38 C.F.R. §§ 19.32, 20.200 
(2009).

The Veteran asserts he has not received all of his VA 
disability benefits due as a result of the termination of his 
100 percent evaluation and its retroactive restoration.  The 
Board notes an earlier request for a due and paid audit to 
which the RO responded.  This is not a matter currently 
before the Board; so, it is referred to the RO for prompt and 
appropriate action.  See 38 C.F.R. § 20.200 (2009); Godfrey 
v. Brown, 7 Vet. App. 398 (1995) (the Board does not have 
jurisdiction of an issue not yet adjudicated by the RO).


FINDINGS OF FACT

1.  The Veteran's post-operative residuals of prostate cancer 
have not required the use of an appliance or the wearing of 
absorbent materials that must be changed more than four times 
a day.

2.  The preponderance of the medical evidence shows that, as 
of May 2006, there was no local reoccurrence or metastasis of 
the prostate cancer.

3.  The Veteran was eligible for both military retirement and 
VA disability pay during the period January to December 2004.


CONCLUSIONS OF LAW

1.  The requirements for an evaluation higher than 40 percent 
for post-operative residuals of prostate cancer are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.115a, 4.115b, 
Diagnostic Code 7528 (2009).

2.  Effective August 1, 2006, the requirements for 
restoration of a 100 percent evaluation for post-operative 
prostate cancer residuals were not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.103, 3.105(e), 3.159, 4.1, 4.3, 4.7, 4.115a, 4.115b, 
Diagnostic Code 7528.

3.  The requirements for an effective date earlier than 
December 31, 2004, for discontinuance of withholding of 
military retirement pay from VA benefits are not met.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.114, 3.159.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
a February 2006 rating decision of a proposed reduction of 
his rating for prostate cancer residuals from 100 to 20 
percent, as well as the specific rating criteria.  An RO 
letter, also dated in February 2006, informed him of the 
proposed reduction and of his due process rights, to include 
VA's duty to assist him.  See 38 C.F.R. §§ 3.103, 3.105(e), 
3.159(c).  

An August 2006 RO letter provided adequate notice of how 
disability ratings and effective dates are assigned.  
Further, following issuance of the August 2006 letter the 
claim was reviewed on a de novo basis by a decision review 
officer, as shown in the May 2007 statement of the case.  
Thus, any timing-of-notice error was cured and rendered 
harmless.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
See 38 C.F.R. § 3.159(c).  While he may not have received 
full notice prior to the initial decision, after notice was 
provided, he was afforded a meaningful opportunity to 
participate in the adjudication of the claim via the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  Thus, the Board may address the merits of 
the appeal.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Prostate Cancer Evaluation

Both the rating and restoration claims may be discussed 
together, as the factual bases are inextricably intertwined.  
Further, one of the bases of the Veteran's appeal is his 
assertion that VA did not fully comply with the due process 
requirements of 38 C.F.R. § 3.105(e).  That issue will also 
be addressed.

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Id.. at 594.  
Where an increase in the level of a service-connected 
disability is at issue, however, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Nonetheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is, 
therefore, undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Analysis

In a February 2006 rating decision, the RO proposed to reduce 
the evaluation for residuals of prostate cancer from 100 to 
20 percent.

The original evaluation of 100 percent was provided under 
Diagnostic Code 7528, for malignant neoplasms of the 
genitourinary system.  See 38 C.F.R. § 4.115b.  The note 
following this diagnostic code indicates that, following the 
cessation of surgical, X-ray, antineoplastic chemotherapy, or 
other therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrence or metastasis, then the Veteran's cancer is 
rated based on residuals as voiding dysfunction or renal 
dysfunction, whichever is the predominant disability.  Id.

The applicable rating criteria provide that, continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence, is rated as follows: 
requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day, 40 percent; and requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day, 60 percent.  
38 C.F.R. § 4.115b.

The maximum rating for urinary frequency is 40 percent, when 
daytime voiding interval less than one hour, or awakening to 
void five or more times per night is manifested.  Id.

A reduction in evaluation of a service-connected disability 
may be effected under 38 C.F.R. § 3.105(e) when warranted by 
the evidence but only after following certain procedural 
guidelines.  First there must be a rating action proposing 
the reduction, and giving the Veteran 60 days to submit 
additional evidence and request a predetermination hearing.  
If a hearing is not requested, and reduction is considered to 
be still warranted, a rating action will be taken to 
effectuate the reduction.  38 C.F.R. § 3.105(e), (i) (2).  
The effective date of the reduction will be the last day of 
the month in which a 60-day period from the date of notice to 
the Veteran of the final action expires.  38 C.F.R. § 
3.105(e), (i) (2) (i).

The Veteran resides in France.  He asserts VA did not comply 
with the above noted due process procedures because the 
actual rating reduction was not as severe as that originally 
proposed, that is the reduction was only to 40 vice 20 
percent.  The Board rejects that argument as contrary to the 
applicable regulatory requirements.  The Veteran may note 
that the rating decisions in question proposed reductions 
which, by the plain meaning of the term implies that it may 
or may not occur.  His alternative assertion will be 
discussed later.

The initial proposed reduction was conveyed to the Veteran in 
a June 2004 rating decision that proposed a reduction from 
100 to 20 percent.  This proposed reduction was based on a 
February 2003 fee-basis examination report and a June 2003 
nuclear bone scan report, which were received by VA in 
December 2003.  They noted no evidence of abnormalities.

In response to the June 2004 rating decision and 3.105(e) 
notice letter issued that month, the Veteran's July 2004 
letter noted that, while the bone scan was indeed negative-
standing alone, it was insufficient evidence to show his 
prostate cancer had not reoccurred.  An August 2004 rating 
decision reduced the Veteran's rating from 100 to 20 percent, 
effective November 1, 2004, and he promptly appealed the 
decision.  His October 2004 Notice of Disagreement indicated 
that, while his urologist found no immediate evidence of 
reoccurrence, his prostate specific antigen (PSA) was still 
0.38, which meant his post-operative status was still 
unstable, and a reoccurrence of the cancer was possible, and 
he underwent radiation treatment as a result.  A February 
2005 rating decision restored the 100 percent rating, 
effective November 1, 2004.

The November 2005 report of examination arranged by the 
decision review officer noted the Veteran's earlier PSAs of 
0.30 and 0.32, resulted in his undergoing radiation 
treatments in March and April 2005.  The report further noted 
the Veteran's PSA in July 2005 was 0.12, and his absorbent 
pads required changing two times a day.

As already noted, a February 2006 rating decision informed 
the Veteran of a proposed reduction of his rating then from 
100 percent to 20 percent.  This proposal was based on the 
November 2005 report of examination noted above.  The 
February 2006 RO letter which informed the Veteran of the 
proposed reduction again advised him of his procedural rights 
under 38 C.F.R. § 3.105(e), to include a hearing.

In his March 2006 response, the Veteran noted that, after his 
representative advised the examination report was not clear, 
he realized the core essence of his physician's intent was 
lost in the translation of the examination report from French 
to English.  Another physician provided an addendum to the 
November 2005 examination report, which the RO received in 
March 2006, to the effect that the Veteran's leakage and 
incontinence required a change of absorbent materials at 
least three times over a 24-hour period-twice during the day 
and once at night.

Upon receipt of the addendum to the Veteran's physician's 
examination report, a May 2006 rating decision reduced the 
Veteran's rating to 40 percent, effective August 1, 2006.  In 
his Notice of Disagreement, the Veteran first asserts the 
proper procedure was not followed prior to the May 2006 
decision; specifically, in as much as his rating was reduced 
to 40 percent instead of the 20 percent proposed in the 
February 2006 rating decision, VA was required to start the 
procedure anew from scratch.  The Veteran's assertion is 
neither correct nor reasonable.

There is noting in 38 C.F.R. § 3.103 or 3.105(e) that 
suggests the entire process must be restarted if an 
evaluation is not reduced to a rate as low as initially 
proposed.  The very reason to afford an opportunity to be 
heard is so the record may be fully developed in order to 
arrive at an informed evaluation.  And that is exactly what 
transpired in the Veteran's case.  Upon receipt of additional 
medical input from his physician, his evaluation was reduced 
to only 40 percent instead of 20 percent.  The fact that the 
Veteran's administrative audit account may still require 
adjustments as a result of the February 2005 rating 
decision's reinstatement of the 100 percent evaluation has no 
bearing on the propriety of the evaluation assigned by the 
May 2006 rating decision.  The February 2005 rating decision 
was effective retroactively, and it restored what had been 
terminated.  Thus, the Board finds all procedural 
requirements of 38 C.F.R. §§ 3.103 and 3.105(e) were complied 
with.  The Board next addresses the propriety of the assigned 
rating.

The Veteran argues it is still too soon to conclude his 
prostate cancer has not reoccurred.  He relies on the March 
2006 addendum wherein the physician noted it was too early to 
say if the Veteran's prostate cancer was entirely eradicated, 
and that monitoring for at least 10 years is necessary before 
a definitive finding can be rendered.  While that may true 
medically it is not in accord with the rating criteria which 
the Board is obligated to follow.

As set forth earlier, the rating criteria is applied 
principally on the current state of disability-not what may 
occur in the future.  Francisco, 7 Vet. App. at 55.  The 
preponderance of the current state of the medical evidence, 
as noted by the Veteran's treating physicians, is that there 
is no current evidence of reoccurrence of the prostate cancer 
or associated metastases.  As a result, there no longer is a 
factual basis for a 100 percent rating.  38 C.F.R. § 4.7, 
4.115b, Diagnostic Code 7528.  Thus, the Veteran's post-
operative disability must be rated on the basis of voiding 
dysfunction, as there is no evidence of renal symptomatology.

The March 2006 addendum noted the examiner fully concurred 
with the findings in the November 2005 examination report, 
which also noted the disability did not impact the Veteran's 
employment.  It noted the absence of all factors which would 
meet or approximate the maximum rating of 60 percent.  That 
is, his symptoms do not require the use of a catheter or 
other appliance nor does his urine leakage require he change 
his absorbent materials more than four times a day.  Thus, 
the Board finds his post-operative residuals more nearly 
approximate the assigned 40 percent rating.  38 C.F.R. 
§§ 4.1, 4.7, 4.115b.  The Board has already set forth why a 
higher rating is not met or approximate.  The benefit sought 
on appeal is denied.

Effective Date of Entitlement to Receipt of
 Concurrent Retirement and Disability Pay (CRDP)
 
General Law and Regulation

Generally, a retiree may receive VA disability pay benefits 
only to the extent that retirement pay is waived.  See 
38 U.S.C.A. §§ 5304, 5305.  Recent legislation by Congress, 
however, provided relief from these provisions to qualified 
retirees via the CDRP.
 
In general, CRDP is a program that is available to military 
retirees who served a minimum of 20 years creditable service, 
including service in the National Guard and Reserves.  CRDP 
restores some or all of the military retired pay that was 
deducted due to receipt of VA service-connected disability 
compensation.  Retirees must be rated 50 percent or more 
disabled by VA and, unlike a related program, the 
disabilities do not have to be combat-related.  Retirees are 
not required to apply for this benefit; enrollment is 
automatic.  Qualified retirees with a 100 percent VA 
disability rating were subject to a phase-in period for 
payments.

In October 2004, Congress enacted the Ronald W. Reagan 
Defense Authorization Act For Fiscal Year 2005, which amended 
10 U.S.C.A. § 1414.  See Pub. L. 108-375, 118 Stat. 1811, § 
642.   Pursuant to the amendment, after December 31, 2004, 
such individuals are generally eligible for full payment of 
their military retired pay and VA disability compensation, 
with some limitations.

Analysis

The Veteran was subject to the phase-in when he was granted 
service connection in March 2003, even though he was rated 
100 percent disabled, and the Decision Notice Letter informed 
him of that fact.  In accordance with the statutory 
provisions set forth above, he was not exempt from the phase-
in until the end of December 2004.  The March 2005 RO letter 
which informed him of the February 2005 rating decision that 
restored his 100 percent rating, effective November 2004, 
noted that he was entitled to full benefits without 
withholding as a result of the legislation change.  The Board 
notes, however, that the letter also notes the Veteran would 
not receive his first installment of full VA benefits until 
March 1, 2005, which is later than January 1, 2005.  There is 
no explanation for the hiatus between January and March 2005.

Nonetheless, the pertinent VA decisions correctly assign the 
effective date of the end of the phase-in as December 31, 
2004.  Whether the Veteran has in fact received all benefits 
to which he is entitled is potentially a matter for 
coordination between the RO and the Department of Defense, 
which may entail a due and paid audit of the Veteran's 
account.  As noted in the Introduction, the Board has 
referred this aspect to the RO.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim(s), however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to a current rating higher than 40 percent for 
post-operative residuals of prostate cancer is denied.

Entitlement to restoration of a 100 percent rating for post-
operative residuals of prostate cancer is denied.

Entitlement to an effective date earlier than December 31, 
2004, for discontinuance of withholding of military 
retirement pay from VA disability benefits is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


